UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7427


CHRISTOPHER LEE MICHELSON,

                     Plaintiff - Appellant,

              v.

QUINTIN MILLER, Buncombe County’s Sheriff; MAXWELL, Officer, Buncombe
County Detention Facility; DUSTIN DOW, Asheville Criminal Attorney; COLBY
DODD, Buncombe County Detention Facility Medical Dept.,

                     Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Martin K. Reidinger, Chief District Judge. (1:19-cv-00311-MR)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Lee Michelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Lee Michelson seeks to appeal the district court’s order dismissing, for

failure to state a claim, his claims against some of the defendants in his 42 U.S.C. § 1983

action; denying his motion for a venue transfer; and declining to appoint counsel or to

recuse the presiding district judge. This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292;

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).

The order Michelson seeks to appeal is neither a final order nor an appealable interlocutory

or collateral order. See Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015) (“Ordinarily, a

district court order is not final until it has resolved all claims as to all parties.” (internal

quotation marks omitted)); Miller v. Simmons, 814 F.2d 962, 964 (4th Cir. 1987) (denial

of counsel in civil case); In re Ralston Purina Co., 726 F.2d 1002, 1005 (4th Cir. 1984)

(denial of venue transfer); Vuono v. United States, 441 F.2d 271, 272 (4th Cir. 1971)

(recusal ruling). Accordingly, we dismiss the appeal for lack of jurisdiction. We deny

Michelson’s motion for a transcript at government expense. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                  DISMISSED




                                               2